Citation Nr: 0801479	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, secondary to a service connected left thumb 
disability.  

2.  Entitlement to service connection for a right ankle 
disability, secondary to neuritis, saphenous nerve of the 
right leg associated with donor scar, medial aspect of distal 
right leg.  

3.  Entitlement to service connection for a right knee 
disability, secondary to neuritis, saphenous nerve of the 
right leg associated with donor scar, medial aspect of distal 
right leg.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to October 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August and September 2006, the veteran submitted new 
evidence, to include layperson statements, medical text, and 
treatment records.  In November 2007, a letter was sent to 
the veteran, informing him that he could waive RO 
adjudication of this evidence.  The veteran did not submit a 
waiver of initial RO review, however.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  Consequently, the claims must be remanded, 
and while on remand, the RO must review this evidence and, if 
the claims remain denied, include such evidence in a 
supplemental statement of the case.  Id.  

Additionally, the Board finds that additional development is 
needed on the claim of a right wrist disability.  The Board 
notes that the veteran initially filed his claim as a claim 
for service connection for carpel tunnel syndrome of the 
right wrist secondary to a service-connected left thumb 
disability.  At the time of the filing, the veteran's 
treatment records report a diagnosis of carpal tunnel 
syndrome of the right wrist.  The veteran was later 
determined to not have carpel tunnel syndrome, however, and 
the veteran's claim was subsequently denied on that basis.  
The treatment records indicate that, while the veteran does 
not have carpal tunnel syndrome in the right wrist, he does 
have degenerative joint disease and synovitis.  See, e.g, 
December 2000 VA x-ray report; September 2003 VA treatment 
record.  In light of the veteran's medical history and his 
lack of medical expertise, the Board finds that the issue 
should be recharacterized as a "right wrist disorder."  
Consequently, because the January 2006 VA (negative) nexus 
opinion was limited solely to the purported relationship 
between right wrist carpel tunnel syndrome and the left thumb 
disability, a new VA opinion is needed to determine if there 
is a relationship between the veteran's right wrist disorder, 
namely synovitis, and his service connected left thumb 
disability.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should request copies of all 
relevant treatment records which are not 
currently associated with the claims 
folder, particularly treatment records 
from the VA Medical Center in Orlando, 
Florida, dating after February 13, 2006.  

2.  The claims file should be returned to 
the VA examiner who conducted the January 
2006 peripheral nerve examination (or, if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the reviewer 
should provide an opinion as to whether 
the veteran's right wrist chronic 
synovitis or arthritis is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) a result 
of, to include both due to and aggravated 
by, the service-connected left thumb 
disability.  A rationale for this opinion 
should be provided.  Review of the claims 
folder should also be acknowledged.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



